Title: To James Madison from Benjamin W. Crowninshield, 29 April 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        
                            Sir
                        
                        Navy Department April 29th. 1815
                    
                    I beg leave to submit for your consideration and opinion the enclosed papers relative to the fleet captured on Lake champlain.
                    The Signers of the valuation were from the necessity of circumstances, all officers of our Navy, and may be considered directly interested in the transaction. Nevertheless I am of opinion, that if the objections be not too absolute against the valuation, and the mode, which is not as formal as it should be, that a new estimate of the value of these vessels, would not reduce the present Amount, at the same time, that, the estimate for repairs is probably much too low.
                    If you shall be of opinion that a formal survey, & estimate, be made, and persons appointed for that purpose, it is desirable to issue the necessary orders immediately. Capt: Macdonough is now here, and the officers and men generally look to him and are importunate, to receive the amount due to them. I have the honor to be very respectfully Sir, Your obedt. Servt
                    
                        BW Crowninshield
                    
                    
                        N.B. The news from Europe, if true, make it necessary to alter the destination of our Squadron to the mediterrane[a]n.
                    
                